Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62947900 (filed 12/13/2019).

Examiner Remarks
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or “generic placeholder") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for” or “generic placeholder") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claims 29 and 30, each of these claims recites the following “means plus functions":
(a) “means for receiving…”(claim 29 line 2), neither reciting sufficient structure to achieve the function nor it is preceded by a structure modifier, is presumed to invoke 35 U.S.C. 112(f).  Nevertheless, for the record, the examiner has found the corresponding structure(s) on at least para. 37 of the published application.
(b) “means for determining…” (claim 29 line 5), neither reciting sufficient structure to achieve the function nor it is preceded by a structure modifier, is presumed to invoke 35 U.S.C. 112(f).  Nevertheless, for the record, the examiner has found the corresponding structure(s) on at least para. 37 of the published application.
(c) “means for selectively transmitting…” (claim 29 line 7), neither reciting sufficient structure to achieve the function nor it is preceded by a structure modifier, is 
(d) “means for determining…” (claim 30 line 3), similarly to point (b), neither reciting sufficient structure to achieve the function nor it is preceded by a structure modifier, is presumed to invoke 35 U.S.C. 112(f).  Nevertheless, for the record, the examiner has found the corresponding structure(s) on at least para. 37 of the published application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4, 16-17, 25, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 4, the phrase “and/or” does not comply with the MPEP standard and is unclear and ambiguous.  To be more specific, it is unclear and ambiguous as to whether it is referred to (a) downlink [beam] and uplink beam activation information, or (b) downlink [beam] or uplink beam activation information.  Clarification or correction is requested.  NOTE: for examining purposes, claim features that use "and/or” are being as "or" only.  Similar problem appears on each of claims 2, 25, 27, and 29; hence, each of the phrase "and/or” is also being examined as "or" only. 
Claim 4 line 1-2, "the beam" has no antecedent basis.  
Claim 16 line 2-3 and line 4-5, both features in line 2-3 and line 4-5 appear identical.  Clarification or correction is requested.  Similar problem appears in claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-18, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190082456 A1, hereinafter KIM), in view of HWANG et al. (US 20190313386 A1, hereinafter HWANG).

Regarding claim 1, KIM teaches a method of wireless communication performed by a user equipment (UE), comprising (in general, see fig. 20-23 and their corresponding paragraphs at least 249-282; see also fig. 24-30 and their corresponding paragraphs for embodiments that are related to fig. 20-23): 
receiving a downlink control information (DCI) communication that includes downlink and/or uplink beam information or pathloss reference signal activation information (see at least para. 267-269, e.g. the serving base station may use the DL-DCI to indicate to the UE the order of the TCI states applied to the PDSCH instances); 
determining whether to transmit hybrid automatic repeat request (HARQ) feedback for the DCI communication; and selectively transmitting the HARQ feedback based at least in part on determining whether to transmit the HARQ feedback for the DCI communication (see at least para. 269-271 along with fig. 22, e.g. transmitting HARQ-ACK feedback).
KIM differs from the claim, in that, it does not specifically disclose activation information; which is well known in the art and commonly used for providing effective power saving scheme.
HWANG, for example, from the similar field of endeavor, teaches similar or known mechanism of activation information (in general, see fig. 8-9 and corresponding paragraphs at least 92-103, in particular, see at least para. 95-97, e.g.  activating DL/UL BWP); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate HWANG into the method of KIM for providing effective power saving scheme.

Regarding claim 2, KIM in view of HWANG teaches the downlink and/or uplink beam activation information includes at least one of: information indicating an activation of a physical downlink control channel (PDCCH) transmission configuration indication (TCI) state, information indicating an activation of a physical downlink shared channel (PDSCH) TCI state, information indicating an activation of a channel state information reference signal TCI state, information indicating an activation of a spatial relation for a physical uplink control channel (PUCCH) or a sounding reference signal (SRS), or information indicating activation of an uplink TCI state for a PUCCH, a physical uplink shared channel, a physical random access channel, or an SRS.  (KIM, see at least para. 267-269, e.g. the serving base station may use the DL-DCI to indicate to the UE the order of the TCI states applied to the PDSCH instances)

Regarding claim 4, KIM in view of HWANG teaches the DCI communication only configures the beam or the pathloss reference signal.  (KIM, see at least para. 264-266, e.g. the beam)

Regarding claim 5, KIM in view of HWANG teaches the DCI communication additionally dynamically schedules at least one of: a downlink resource, or an uplink resource.  (KIM, see at least para. 256, e.g. at least PUCCH resource)

Regarding claim 6, KIM in view of HWANG teaches the DCI communication additionally activates at least one of: downlink semi-persistent resources, or uplink 

Regarding claim 7, KIM in view of HWANG teaches determining whether to transmit the HARQ feedback for the DCI communication comprises: determining to transmit the HARQ feedback for the DCI communication; and wherein selectively transmitting the HARQ feedback comprises: transmitting the HARQ feedback based at least in part on determining to transmit the HARQ feedback for the DCI communication. (KIM, see at least para. 269-271 along with fig. 22, e.g. transmitting HARQ-ACK feedback)

Regarding claim 8, KIM in view of HWANG teaches determining to transmit the HARQ feedback for the DCI communication comprises: determining to transmit the HARQ feedback for the DCI communication based at least in part on receiving an indication to transmit the HARQ feedback for the DCI communication, wherein the indication to transmit the HARQ feedback for the DCI communication is included in: a radio resource control communication, a medium access control control element communication, the DCI communication, or another DCI communication.  (KIM, see at least para. 277, e.g. when the DL-DCI is used, if a specific value is indicated to the UE in a field indicating the HARQ-ACK timing, the UE may give the HARQ-ACK feedback in the first time resource occurring after the decoding of the PDSCH)

Regarding claim 9, KIM in view of HWANG teaches determining to transmit the HARQ feedback for the DCI communication comprises: determining to transmit the HARQ feedback for the DCI communication based at least in part on an indication, included in a specification, to transmit the HARQ feedback for the DCI communication.  (KIM, see at least para. 277, e.g. when the DL-DCI is used, if a specific value is indicated to the UE in a field indicating the HARQ-ACK timing, the UE may give the HARQ-ACK feedback in the first time resource occurring after the decoding of the PDSCH)

Regarding claim 10, KIM in view of HWANG teaches determining to transmit the HARQ feedback for the DCI communication comprises: determining to transmit the HARQ feedback for the DCI communication based at least in part on a HARQ codebook type associated with the DCI communication.  (HWANG, see at least para. 110-112, e.g. using dynamic/semi-static HARQ-ACK codebook scheme)

Regarding claim 11, KIM in view of HWANG teaches transmitting the HARQ feedback comprises: transmitting the HARQ feedback with repetition across a plurality of beams on at least one of: a physical uplink control channel, or a physical uplink shared channel.  (KIM, see at least para. 264-269 of fig. 21s along with fig. 29, e.g. PUCCH for transmitting the HARQ-ACK)
Regarding claim 12, KIM in view of HWANG teaches transmitting the HARQ feedback with repetition across the plurality of beams comprises: transmitting the HARQ 

Regarding claim 13, KIM in view of HWANG teaches the HARQ feedback is at least one of: spatial division multiplexed across the plurality of beams, time division multiplexed across the plurality of beams, or frequency division multiplexed across the plurality of beams.  (KIM, see at least para. 111, e.g. relationship between a general PDSCH and a general PUCCH in the NR system, and may be applied to both a frequency division multiplexing (FDD) and a time division multiplexing (TDD))

Regarding claim 14, KIM in view of HWANG teaches transmitting the HARQ feedback with repetition across a plurality of beams comprises: transmitting the HARQ feedback with repetition across a plurality of beams based at least in part on a timing offset relative to reception of the DCI communication.  (KIM, see at least para. 255 along with some or all of the embodiments in fig. 24-30, e.g. slot offset)

Regarding claim 15, KIM in view of HWANG teaches the timing offset includes at least one of: one or more symbols from an end of reception of the DCI communication to a start of a transmission of a first repetition of the HARQ feedback, or one or more slots from the end of the reception of the DCI communication to the start of the transmission of the first repetition of the HARQ feedback. (KIM, see at least para. 284-290 along with some or all of the embodiments in fig. 24-26, e.g. using slots and/or symbols)

Regarding claim 16, KIM in view of HWANG teaches the timing offset includes at least one of: one or more symbols from an end of reception of the DCI communication to a start of a transmission of a last repetition of the HARQ feedback, or one or more symbols from the end of the reception of the DCI communication to the start of the transmission of the last repetition of the HARQ feedback.  (KIM, see at least para. 284-290 along with some or all of the embodiments in fig. 24-26, e.g. using slots and/or symbols)

Regarding claim 17, KIM in view of HWANG teaches the timing offset includes at least one of: one or more symbols from an end of reception of the DCI communication to a start of a transmission of a repetition of the HARQ feedback between a first repetition of the HARQ feedback and a last repetition of the HARQ feedback, or one or more symbols from the end of the reception of the DCI communication to the start of the transmission of the repetition of the HARQ feedback between the first repetition of the HARQ feedback and the last repetition of the HARQ 

Regarding claim 18, KIM in view of HWANG teaches receiving an indication of the timing offset in at least one of: a radio resource control communication, a medium access control control element communication, the DCI communication, or another DCI communication.  (KIM, see at least para. 255, e.g. a value of a slot offset K.sub.1 indicating the HARQ feedback timing may be obtained from a DL assignment through which the PDSCH is assigned or from the RRC signaling through which the PDSCH is assigned)

Regarding claim 21, KIM in view of HWANG teaches transmitting the HARQ feedback comprises: transmitting the HARQ feedback after a timing offset relative to reception of the DCI communication, wherein the timing offset includes at least one of: one or more symbols from an end of reception of the DCI communication to a start of a transmission of the HARQ feedback, or one or more slots from the end of the reception of the DCI communication to the start of the transmission of the HARQ feedback.  (KIM, see at least para. 284-290 along with some or all of the embodiments in fig. 24-26, e.g. using slots and/or symbols)

Regarding claim 22, KIM in view of HWANG teaches determining whether to transmit the HARQ feedback for the DCI communication comprises: determining to refrain from transmitting the HARQ feedback for the DCI communication; and wherein 

Regarding claim 23, KIM in view of HWANG teaches determining to refrain from transmitting the HARQ feedback for the DCI communication comprises: determining to refrain from transmitting the HARQ feedback for the DCI communication based at least in part on an indication, included in a specification, to refrain from transmitting the HARQ feedback for the DCI communication.  (KIM, see at least para. 276 along with para. 272-275, e.g. the serving base station may set whether or not to apply the above-described feedback timing to the UE using the DL-DCI or the RRC signaling)

Regarding claim 24, KIM in view of HWANG teaches determining to refrain from transmitting the HARQ feedback for the DCI communication comprises: determining to refrain from transmitting the HARQ feedback for the DCI communication based at least in part on a HARQ codebook type associated with the DCI communication.  (HWANG, see at least para. 110-111 along with para. 121, e.g. dynamic HARQ-ACK codebook)

Regarding claim 25, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
KIM in view of HWANG also teaches a same or similar apparatus comprising processor and memory (KIM, see at least fig. 3), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 26, in view of claim 25 above, this claim is rejected for the same reasoning as a combination of claims 5 and 6, except this claim is in apparatus claim format.

Regarding claim 27, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
To be more specific, KIM in view of HWANG also teaches a same or similar apparatus comprising computer-readable medium (KIM, see at least fig. 3), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 28, in view of claim 27 above, this claim is rejected for the same reasoning as a combination of claims 5 and 6, except this claim is in computer-readable medium claim format.

Regarding claim 29, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
KIM in view of HWANG also teaches a same or similar apparatus comprising means for performing various functions (KIM, see at least fig. 3), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 30, in view of claim 29 above, this claim is rejected for the same reasoning as a combination of claims 5 and 6, except this claim is in apparatus claim format.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al. (US 20190313386 A1, hereinafter HWANG), in view of MolavianJazi et al. (US 20190349867 A1, hereinafter MolavianJazi).

Regarding claim 1, HWANG teaches a method of wireless communication performed by a user equipment (UE), comprising (in general, see fig. 8-11 and corresponding paragraphs at least 92-113): 
receiving a downlink control information (DCI) communication that includes downlink and/or uplink beam activation information (see at least para. 95-97, e.g. DCI for DL/UL BWP); 
determining whether to transmit hybrid automatic repeat request (HARQ) feedback for the DCI communication; and selectively transmitting the HARQ feedback based at least in part on determining whether to transmit the HARQ feedback for the DCI communication (see at least para. 97-100, e.g. transmitting HARQ-ACK feedback).
HWANG differs from the claim, in that, it does not specifically disclose downlink control information (DCI) communication that includes … pathloss reference signal activation information; which is well known in the art and commonly used for effectively reducing signaling overhead.
MolavianJazi, for example, from the similar field of endeavor, teaches similar or known mechanism of downlink control information (DCI) communication that includes … pathloss reference signal activation information (see at least para. 50 and/or para. 51, e.g. DL pathloss reference); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary MolavianJazi into the method of HWANG for effectively reducing signaling overhead.

Regarding claim 3, HWANG in view of MolavianJazi teaches the pathloss reference signal activation information includes information indicating an activation of a pathloss reference signal for a physical uplink control channel, a physical uplink shared channel, or a sounding reference signal.  (MolavianJazi, see at least para. 50 and/or para. 51, e.g. PUSCH)


Allowable Subject Matter
Claim 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465